IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-06-00404-CV
 
In re Chad Fenley Davis
 
 

Original Proceeding
 
 

MEMORANDUM  Opinion

 




          Chad Fenley Davis seeks a writ of
mandamus directing Respondent, the Honorable Steve Smith, Judge of the 361st
District Court of Brazos County, to issue an order requiring “officials of the
361st Judicial District Court” to return $103 in United States currency in compliance
with a 1996 order issued by Respondent’s predecessor in office.  The petition is
denied.
          Absent a specific exemption, the Clerk
of this Court must collect filing fees at the time a document is presented for
filing.  Tex. R. App. P. 12.1(b); Appendix to Tex. R. App. P., Order Regarding Fees (July 21, 1998); see
also Tex. R. App. P. 5; 10th Tex. App. (Waco) Loc. R. 6; Tex. Gov’t Code Ann. §§ 51.207, 51.941
(Vernon 2005).  Under these circumstances, we suspend the rule and order the
Clerk to write off all unpaid filing fees in this case.  Tex. R. App. P. 2.
PER CURIAM
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
Petition denied
Opinion delivered and
filed January 10, 2007
[OT06]